Citation Nr: 0301564	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date of service connection for 
myelofibrosis earlier than March 5, 1990, to include the 
issue of whether there was clear and unmistakable error 
(CUE) in the March 1979 RO denial of service connection 
for myelofibrosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

By Decision dated in December 1994, the Board granted 
service connection for myelofibrosis.  In a February 1995 
rating action, the RO effectuated the Board's grant of 
service connection and assigned a 30 percent rating 
effective on March 5, 1990.  In May 1995, the veteran made 
his claim for entitlement to an earlier effective date for 
the grant of service connection.  In a November 2000 
statement, the veteran raised the issue of whether there 
was CUE in a March 1979 RO decision.  This case came to 
the Board of Veterans' Appeals (Board) on appeal from May 
and August 2001 rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO) denying the claims for an earlier effective 
date for the grant of service connection for 
myelofibrosis, to include whether there was CUE in prior 
RO decisions.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection 
for myelofibrosis was denied by the RO by rating action in 
June 1977; by letter dated in March 1979, the RO notified 
the veteran that his claim for service connection remained 
denied.

2.  By decision dated in September 1982, the Board denied 
entitlement to service connection for myelofibrosis.

3.  An application to reopen a claim for service 
connection for myelofibrosis, received at the RO on March 
5, 1990.

4.  By decision dated in December 1994, the Board granted 
service connection for myelofibrosis; by rating action in 
February 1995, the RO effectuated the Board's grant of 
service connection and assigned a 30 percent rating 
effective on March 5, 1990, the date of receipt of the 
reopened claim.


CONCLUSIONS OF LAW

1.  The March 1979 RO decision, denying service connection 
for myelofibrosis, was subsumed by the September 1982 
Board decision and no claim of CUE under 38 C.F.R. § 
3.105(a) exists as a matter of law with respect to the 
March 1979 RO decision.  38 C.F.R. § 20.1104 (2002).

2.  An effective date earlier than March 5, 1990 for the 
grant of service connection for myelofibrosis is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.105, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim is for an effective date earlier than 
March 5, 1990 for the grant of service connection for 
myelofibrosis, to include the issue of whether there was 
CUE a March 1979 RO decision.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error 
in decisions by the Board.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding of no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  38 
U.S.C.A. § 5109(A) (West Supp. 2002); 38 C.F.R. § 3.105(a) 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  The 
provisions of the VCAA are applicable to that portion of 
the claim seeking entitlement to an earlier effective date 
for the grant of service connection for myelofibrosis 
other than by CUE and will be next addressed.

The veteran's original claim for a earlier effective date 
for the grant of service connection for myelofibrosis was 
received in May 1995.  There are no particular application 
forms required for such a claim.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

By rating actions in May and August 2001, the RO denied 
the veteran's claim for an earlier effective date for the 
grant of service connection for myelofibrosis, to include 
the issue of whether there was CUE in a March 1979 RO 
decision.  The RO issued a statement of the case (SOC) in 
January 2002 to the veteran with regard to the earlier 
effective date claim and included a discussion regarding 
the CUE claim.  The SOC advised the veteran of the 
provisions of the VCAA.  The veteran submitted his 
substantive appeal in February 2002 and did not identify 
any additional evidence pertinent to his claim.  

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the 
claim and what evidence he must provide and what VA will 
obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for an 
earlier effective date for the grant of service connection 
for myelofibrosis.  The record gives no notice of 
unobtained evidence, that the appellant filed any claim 
other than those of record, or of other evidence that 
could substantiate a claim of entitlement to an earlier 
effective date for the grant of service connection for 
myelofibrosis.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The Board finds that a medical 
examination is not required in this case as the record 
contains ample evidence on which to base a decision on the 
claim for an earlier effective date for the grant of 
service connection for myelofibrosis

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the January 2002 SOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 

II. Earlier effective date and CUE claims.

The effective date of an award of disability compensation 
based on an original claim for direct service connection 
or a claim reopened after final disallowance shall be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 
C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  The law 
grants a period of one year from the date of the notice of 
the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The veteran seeks an effective date of entitlement to 
service connection for myelofibrosis earlier than March 5, 
1990.  He contends that in 1979, the RO granted service 
connection for myelofibrosis but reversed that decision 
after receiving information from the Department of the 
Navy.  He asserts, in effect, that there was CUE in the 
March 1979 decision of the RO denying service connection 
for myelofibrosis.

The veteran's original claim for service connection for 
myelofibrosis was submitted in April 1977.  By rating 
action in June 1977, the RO denied service connection for 
myelofibrosis.  A notice of disagreement was submitted in 
August 1977 and a statement of the cause of issued in 
September 1977.  The veteran did not file a substantive 
appeal.  

In February 1978, the veteran submitted a doctor's 
statement.  By letter dated in March 1979, the RO advised 
him that the evidence of record, including the doctor's 
statement, did not warrant a change in the previous 
decision to deny service connection for myelofibrosis.  
The veteran appealed that decision.  By decision dated in 
September 1982, the Board denied the claim for entitlement 
to service connection for myelofibrosis. 

The veteran has asserted that there was CUE in the March 
1979 decision of the RO denying service connection for a 
myelofibrosis.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions involving service connection, will be accepted 
as correct in the absence of clear and unmistakable error, 
but where the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).  The Court has held that CUE is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Under the provisions of 38 C.F.R. § 3.105(a) cited above, 
allegations of CUE in prior determinations of the agency 
of original jurisdiction are only cognizable with respect 
to decisions which are final and binding.  As discussed 
above, following the June 1977 and March 1979 RO decisions 
denying service connection for myelofibrosis, the Board 
issued a decision in September 1982 affirming the denial 
of service connection for myelofibrosis.  The law provides 
that when a determination of the agency of original 
jurisdiction is affirmed by the Board, that determination 
is subsumed by the final appellate decision.  38 C.F.R. § 
20.1104 (2002).  The Court has held that where the 
decision of an agency of original jurisdiction is affirmed 
by the Board, and thus subsumed by the Board's decision, a 
claim of CUE under 38 C.F.R. § 3.105(a) does not exist as 
a matter of law with regard to the decision of the agency 
of original jurisdiction.  Duran v. Brown, 7 Vet. App. 
216, 224 (1994).  The veteran's claim for an effective 
date earlier than March 5, 1990 for myelofibrosis, based 
on CUE in March 1979 rating decision, must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. at 430 (1995).

Although there is provision in the law for challenging 
prior final Board decisions on the basis of alleged clear 
and unmistakable error (see 38 U.S.C.A. § 7111), the 
veteran has not made such a motion to the Board with 
respect to the 1982 Board decision.  See 38 C.F.R. 
§ 20.1400, et seq.

Therefore, the Board concludes a valid claim of CUE in the 
March 1979 RO decision that denied service connection for 
myelofibrosis cannot be asserted.  The appeal must be 
denied.

Considering whether there is any other basis to grant an 
earlier effective date of service connection, the record 
shows that, on March 5, 1990, the veteran submitted a 
request to reopen his previously denied claim of service 
connection for myelofibrosis.  By rating action in March 
1990, the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for myelofibrosis and related anemia.  
The veteran appealed that decision.  By decision in 
September 1991, the Board affirmed the RO's determination.  
The veteran then appealed the Board's decision to the 
Court.  In September 1992, the Court vacated the Board's 
September 1991 decision, determining that the veteran and 
submitted new and material evidence and that his claim was 
reopened.  

By decision dated in December 1994, the Board reviewed the 
case on a de novo basis and granted service connection for 
myelofibrosis.  By rating action in February 1995, the RO 
effectuated the Board's grant of service connection and 
assigned a 30 percent rating effective on March 5, 1990, 
the date of receipt of the reopened claim.  

In this case, there was a final Board decision September 
1982 in which the claim for service connection for 
myelofibrosis was denied.  The veteran's request to reopen 
the previously denied claim was received on March 5, 1990.  
Pursuant to 38 U.S.C.A. § 5110(a), the effective date of 
an award based on receipt of a reopened claim is the date 
of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  The "whichever is later" 
clause controls and the effective date may not be earlier 
than the date of receipt of the reopened claim.  The 
record shows the first reopened claim, after a final 
denial, was received at the RO on March 5, 1990.

A preponderance of the evidence is against the claim, and 
the benefit of the doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an effective date earlier than March 5, 
1990 for the grant of service connection for myelofibrosis 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

